Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-13-2007

USA v. Lora-Pena
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1077




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Lora-Pena" (2007). 2007 Decisions. Paper 1307.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1307


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-1077


                           UNITED STATES OF AMERICA,

                                             Appellee,

                                             v.

                                NELSON LORA-PENA,

                                             Appellant.



          On Appeal from the Final Judgment of the United States District Court
                              for the District of Delaware
                                  (D.C. No. 05-cr-47)
                       District Judge: Honorable Kent A. Jordan


                       Submitted Under Third Circuit LAR 34.1(a)
                                   February 2, 2007

       Before: BARRY, ROTH, Circuit Judges, and IRENAS,* Senior District Judge.

                                 (Filed: April 13, 2007)



                                       OPINION

IRENAS, Senior United States District Judge.

   *
   Honorable Joseph E. Irenas, Senior United States District Judge for the District of
New Jersey, sitting by designation.
       Nelson Lora-Pena (“Lora-Pena”) appeals his conviction on three counts of assault

on a federal officer and one count of resisting arrest, in violation of 18 U.S.C. §§

111(a)(1)-(b) and 111(a)(1), respectively. He was found guilty by the jury on all four

counts and sentenced by the District Court to a prison term of 87 months.1 For the

reasons set forth below, we will affirm the judgment of conviction.

                                              I.

       On April 9, 2005, Lora-Pena was arrested in his Newark, Delaware, home by four

officers of the United States Marshals Service for violating the terms of his supervised

release imposed in the District of Rhode Island.2 As members of the Fugitive Task Force,

the Marshals were executing a warrant for Lora-Pena’s arrest. Lora-Pena admitted at trial

that he violated the terms of his supervised release when he left Rhode Island

approximately ten years earlier, and had been on the run until his arrest in 2005. He also

admitted to using a fake name and fake documents to conceal his identity from law

enforcement during that time.

       The Government presented the testimony of four witnesses: the United States

Marshal for the District of Delaware, David Thomas, and Deputy United States Marshals

William David, Jack Leo, and Robert Denney (“David,” “Leo” and “Denny”). All four



   1
     Lora-Pena was also sentenced to an additional five-month term of incarceration for
violating the terms of a previously imposed supervised release.
   2
     The record does not include the underlying conviction and sentence for which the
term of supervised release was imposed.
                                              2
witnesses were present and helped effectuate Lora-Pena’s arrest.3 Two officers stood

outside when Lora-Pena came to the door with two large pit bull dogs, who were barking,

growling, snarling and lunging. After Lora-Pena pushed the door open and attempted to

sic the dogs on the officers, he ran toward the back of the house. Officer David kicked

the door shut before the dogs were able to exit.

       After frustrating Lora-Pena’s effort to flee the house, the Marshals were eventually

able to enter the house, where they observed Lora-Pena in the kitchen. He initially

indicated a willingness to cooperate but then ran into another part of the house. The

officers chased him through the house followed by the dogs. One snarling dog lunged at

David, while another attempted to grab Denney’s pant leg in its mouth. When the dogs

eventually began fighting with each other, the Marshals were able to confine them in a

room behind a closed door.

       Meanwhile, Leo struggled with Lora-Pena and struck him in the nose with his head

while Lora-Pena was attempting to grab Leo’s weapon.4 Then, they knocked into a

hallway wall, creating a hole in the wall. They continued struggling as Lora-Pena

scratched, clawed, and punched Leo, while Leo struck Lora-Pena with his elbow, fist and

forearm. Lora-Pena grabbed Leo’s rifle, which caused it to fire a bullet through the front

door of the house. The bullet struck the concrete on the ground outside without injuring

   3
    At least one other law enforcement official (a state trooper) was also present during
Lora-Pena’s apprehension but the Government did not call him as a witness.
   4
    The Assistant United States Attorney said in her closing argument that Leo
“headbutted” Lora-Pena.
                                             3
anyone. At this point Thomas came to Leo’s aid and managed to help pull Lora-Pena to

the ground. The other Marshals came shortly thereafter. The efforts of all four Marshals

and a state trooper were required to subdue Lora-Pena with handcuffs, leg cuffs, and a

waist chain.

                                              II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We exercise

jurisdiction over the judgment of conviction pursuant to 28 U.S.C. § 1291. Because

counsel for Lora-Pena concedes that defense counsel made no objection at trial to the

asserted misdeeds of which he now complains, we exercise plain error review. United

States v. Olano, 507 U.S. 725, 732 (1993); United States v. Wolfe, 245 F.3d 257, 260-61

(3d Cir. 2001); Fed. R. Crim. P. 52(b).5 Plain error occurs only when the error is clear

and obvious and affects substantial rights. Wolfe, 245 F.3d at 261. Substantial rights are

affected if the error was sufficiently prejudicial to affect the outcome of the trial. Id. A

favorable exercise of discretion to correct plain error is warranted if the defendant is

actually innocent or the error “seriously affect[s] the fairness, integrity or public

reputation of judicial proceedings.” Id. (using a quote which traces back through many

cases to United States v. Atkinson, 297 U.S. 157, 160 (1936)). A defendant has the

burden of establishing plain error. Wolfe, 245 F.3d at 261.

                                              III.


   5
     “A plain error that affects substantial rights may be considered even though it was
not brought to the court’s attention.” Fed. R. Crim. P. 52(b).
                                               4
       Lora-Pena primarily attacks statements made by the Assistant United States

Attorney during her rebuttal to defense counsel’s closing argument. He also identifies

three other alleged errors that he argues cumulatively amount to plain error and require

reversal.

                                             A.

       Lora-Pena asserts that the Assistant United States Attorney engaged in

prosecutorial misconduct when rebutting the defense’s closing argument, which

suggested that the Government and its witnesses deliberately failed to document certain

facts after the arrest and conspired to fabricate their own version of the incident. He

argues that this rebuttal impermissibly shifted the burden of proof by suggesting that to

obtain an acquittal the jury was required to disbelieve the government witnesses.

       When reviewing the prosecution’s closing statements for plain error, any claim of

prosecutorial misconduct must be viewed “in context” “against the entire record.” United

States v. Young, 470 U.S.1, 16 (1985) (no plain error where defense attorney did not

object to prosecutor’s rebuttal argument giving his personal opinion as to guilt of

defendant). Accordingly, we must first look to the defense’s closing to place the

prosecution’s rebuttal in context.

       Counsel for Lora-Pena stated in his closing argument:

                I asked Marshal Leo: “You file a report in this case?” “Yes.”
        “And it’s your duty to do so when involved in an incident?” “Yes.”
        “And you file your report and it stays with the case file and you could
        use it to refresh your recollection when the time comes for trial?”
        “Yes.”

                                             5
               Well, I intentionally didn’t ask the other marshals if that is your
       duty because they didn’t file reports. So you know what their answer is
       going to be. Their answer is going to be no. It’s going to be no. Logic.
       You didn’t strap the juror button on and become stupid. There is no
       magnetic field to it. They’re going to say we don’t have to file one.
       And the marshal who is involved in this very case will certainly back
       them up. “Oh, I don’t require that anymore.”
               Common sense. Common sense. . . .
               Now, why is it that when we have local authorities, state
       authorities and federal marshals involved in this takedown that we only
       call the federal marshals? Why is it that we just call the home team and
       don’t rely on any discrepancies coming from the State Police or the
       local police? Is it my burden of proof, all of a sudden, that the burden
       of proof just shifts to the defendant?
               You have Marshal Leo’s word that there was a strike mark
       outside on that concrete. One of the biggest pieces of physical
       evidence in this case that you don’t have. You mean to tell me, you
       dummies, that you can bend down, take out a dollar, photograph it on
       the door, and just overlook, don’t bother with, forget to photograph the
       strike mark of a projectile on concrete? Or was there none? Or was
       there none? Or was it because the person who shot fired the gun in a
       laying position?
                                 ...

              I know one thing. I don’t hate Marshal Leo. If I’m going into a
       room to kick some ass, I don’t want these pit bulls, I want Marshal Leo
       with me. . . . You don’t get a badge, Marshal Leo, . . . by coming in and
       giving him this country ass kicking. You don’t get a badge for that.6
                                      ...

              Now, I cross-examined Marshal Leo. What does the term
       ‘readied’ mean? Because he knows, he read his report before he took
       the stand. Oh, ready could mean two things . . .
              He can get away with that with the jury because you’re idiots.
       Look in the mirror during deliberations, if you have to go to the
       bathroom, and look in there and say ‘you idiot,’ because that is what


   6
     At this point in defense counsel’s closing, the District Court asked defense counsel
to “please” “refrain from the profanity.” (J.A. 302)


                                             6
        you are.
                                       ...

               The defendant doesn’t have to testify. You know that. . . . But
        he took the stand. Did it make sense to you? Did he just come in here,
        such a genius that he is, you saw him on the stand. Is he a professional
        witness? Is he a marshal that comes in and testifies day in and day out
        on cases? Or is this new to him?

                                      ...

                Use your common sense. Is the marshal pleased at the way his
        deputies acted that day? That is for you to determine. Is he going to
        come in and sell them out? That is another story. However, were there
        other eyewitnesses there from other agencies that don’t have to answer
        to that marshal, that aren’t part of this group? Yes, there were. You
        didn’t hear from them. It’s not my burden of proof. It’s the
        Government’s burden of proof.


(J.A. 299-304; 309-10). Thereafter, the Assistant United States Attorney began her

rebuttal:

               The United States Marshal for the District of Delaware, David
       Thomas, is a liar. If you believe that, ladies and gentlemen, then you
       must acquit. You must acquit Nelson Lora-Pena, the defendant.
               Marshal Thomas is not just a liar, he is also a criminal. He is a
       criminal because he took and oath to swear to tell the truth subject to the
       penalty of perjury, and he got up there and told you the defendant
       resisted arrest. He forcibly resisted arrest. He described to you the
       defendant’s actions.
               But, ladies and gentlemen, if he is not just a liar but also a
       criminal, and you believe that, then you must acquit the defendant.
               Supervisory Deputy U.S. Marshal, Robert Denney, is a liar. He
       too is a criminal, a perjurer. If you believe that, ladies and gentlemen,
       then you must acquit the defendant, because that is your duty.
               Deputy United States Marshal Jack Leo is a liar. He is a liar and
       a criminal– a criminal who lied to you under oath. If you believe that, it
       is your duty, your duty to acquit the defendant.
               Deputy United States Marshal William David is a liar and a

                                             7
       criminal, like his counterparts, because he too testified under penalty of
       perjury to tell you the truth.
                                        ...

              Ladies and gentlemen, I do agree with [defense counsel] on the
       following points. And that it is in fact the Government’s burden to
       prove the elements of the crimes beyond a reasonable doubt. And ladies
       and gentlemen, you took an oath. You took an oath to hold the
       Government to its burden of proof beyond a reasonable doubt.

(J.A. 310-11; 318).

       “[T]he dispositive issue . . . is not whether the prosecutor’s remarks amounted to

error, but whether they rose to the level of ‘plain error’ when [she] responded to defense

counsel.” Young, 470 U.S. at 14. To make this determination, we look to: (1) the nature

and extent of the remarks in context; (2) whether the remarks were invited by the

defense; (3) the district court’s instructions and jury charge; and (4) the weight of the

evidence of guilt. Id. at 11-12, 17-20; cf. Werts v. Vaughn, 228 F.3d 178, 199-201 (3d

Cir. 2000) (considering same factors to determine whether a habeas corpus petitioner’s

trial was so prejudiced by the prosecutor’s comments so as to deny him a fair trial in

violation of the Due Process Clause).

       We conclude, in light of the record as a whole, that Lora-Pena has not carried his

burden of establishing that the challenged statements prejudiced the jury’s guilty verdict.

The extent of the prosecution’s comments was somewhat limited in that no similar

remarks were made during the prosecution’s initial closing statement. Both the

prosecution and defense repeatedly emphasized the Government’s burden of proof

beyond a reasonable doubt. Additionally, the prosecution’s comments on rebuttal were

                                              8
invited by the defense’s aggressive attacks on the Marshals’ credibility.

       The District Court’s jury charge, given immediately after the Assistant United

States Attorney concluded her rebuttal, instructed,

               The lawyers have talked about the law during their arguments.
       But if what they said is different from what I say, you must follow what
       I say. . . .
               You have seen the witnesses and have heard them testify. It is
       your duty to reconcile all the testimony of all the witnesses, both on
       direct and cross-examination, with all of the facts, if you are able to do
       so. If, after weighing the matter carefully, and viewing it in the light of
       your best judgment as reasonable men and women, you find you are
       unable to reconcile a conflict in the testimony, then it is for you to say
       who has been mistaken, who has told the truth, who has testified falsely,
       and whom you will believe. In other words, it is for you to determine
       whether the Government has proved beyond a reasonable doubt whether
       the defendant committed the offenses charged in the Indictment, and in
       making that determination, it is for you to decide which testimony is
       most worthy of belief, and you may disregard any testimony which
       cannot be reasonably and fairly reconciled with the testimony you do
       believe.

(J.A. 320, 324-25).

       Lastly, the Government presented ample evidence, through the testimony of the

four United States Marshals present during the arrest, that Lora-Pena was guilty of the

crimes charged in the Indictment. The jury apparently chose to believe the testimony,

and we cannot conclude, because of the other factors just considered, that their verdict

was prejudiced by the prosecution’s remarks.

       Six of the nine cases relied upon by Lora-Pena do not involve plain error review.

See Hodge v. Hurley, 426 F.3d 368, 380 (6th Cir. 2005); United States v. Reed, 724 F.2d
677, 681 (8th Cir. 1984); United States v. Vargas, 583 F.2d 380, 387 (7th Cir. 1978);

                                             9
Fensterer v. State, 509 A.2d 1106, 1112 (Del. 1986); People v. Grice, 100 A.D.2d 419,

420 (N.Y. App. Div. 1984); State v. Fleming, 921 P.2d 1076, 1078 (Wash. Ct. App.

1996). Indeed, Reed affirmed the appellant’s conviction despite the court’s disapproval

of the prosecutor’s comments. Of the remaining three cases that apply plain error review,

none indicate that the improper comments were made during the prosecution’s rebuttal

(as opposed to closing), and all three reversed the appellant’s conviction on the basis of

multiple errors committed by the prosecution during the trial. See Morris v. State, 795
A.2d 653, 659 (Del. 2002)(“We need not decide, however, whether this misstatement

standing alone would have constituted plain error because there was other prosecutorial

misconduct that constitutes plain error requiring reversal.”); People v. Ferguson, 526
N.E.2d 525, 534 (Ill. App. Ct. 1988)(“[T]hese comments coupled with the prosecutors’

frequent misstatements of the evidence and other references to the burden of proof

throughout the trial certainly had the cumulative effect of denying defendant a fair

trial.”)(emphasis added); State v. Hassan, 2005 WL 3148348 at *5 (N.J. Super. Ct. App.

Div. Nov. 28, 2005)(“This remark, when considered with the [other] violations as we

previously discussed, compromised defendant’s right to a fair trial.”)(emphasis added).

                                             B.

       We likewise reject Lora-Pena’s other arguments.7 First, he complains about the

Government’s cross-examination regarding his use of a false name and false documents.


   7
     No objection to any of the asserted errors was raised at trial. Accordingly, we apply
plain error review. See supra, p. 5.
                                             10
He argues that, “[a]ny fake names or documents Lora-Pena used had nothing to do with

the question the jury was being asked to decide: Whether Lora-Pena assaulted a federal

officer or resisted arrest. . . . [T]here was no proper evidentiary purpose for the evidence

of use of false name and false documents. The evidence was relevant only to show the

bad character of Lora-Pena.” (App. Br. at 15-16). This argument ignores the rule that

questions eliciting facts bearing on a witness’s credibility are proper on cross-

examination. Fed. R. Evid. 608(b); United States v. Irizarry, 341 F.3d 273, 311 (3d Cir.

2003) (holding that cross-examination regarding defendant’s possession of another

person’s identification and blank social security cards was proper; explaining, “inasmuch

as Irizarry was a witness, his character for truthfulness was an issue for the jury’s

consideration.”)(quoting Fed. R. Evid. 608(b)).8

       Second, Lora-Pena complains of the Assistant United States Attorney’s use of the

term “escape” in her closing argument, when referring to Lora-Pena’s continued evasion

of law enforcement officials after he violated his supervised release. He asserts the term

was distracting and misleading to the jury because it connotes “a convict sawing through

the bars of his prison cell and slipping away into the night,” whereas all Lora-Pena did

was “fail[] to report to a probation officer.”9 (App. Br. at 18). Black’s Law Dictionary


   8
     See also 4-608 Weinstein’s Federal Evidence § 608.22 (“Specific instances of
conduct may be inquired into on cross-examination if they are probative of the witness’s
truthfulness or untruthfulness.”).
   9
     It should be noted that Lora-Pena’s counsel stated the following in his opening
statement: “[The Defendant] is not on trial for the fact that he ran from Rhode Island for
                                             11
defines “escape”: “1. The act or an instance of breaking free from confinement, restraint,

or an obligation; 2. An unlawful departure from legal custody without the use of force.”

(8th ed. 2004).10 The Oxford English Dictionary defines “escape:” “To gain one’s liberty

by flight; to get free from detention or control, or from an oppressive or irksome

condition.” Oxford English Dictionary (2d ed. 1989). Once Lora-Pena violated the

conditions of his supervised release, he broke free from the restraints and obligations

imposed upon him by his sentence. In other words, he freed himself from the control of

the United States Probation Department. Thereafter, he avoided capture for 10 years

before the Marshals arrested him pursuant to a federal arrest warrant. The prosecution’s

use of “escape” was not plain error, particularly in light of the fact that Lora-Pena’s own

counsel characterized him as being “on the run” during that time.

        Third, Lora-Pena asserts that the Assistant United States Attorney

mischaracterized his testimony in her closing argument and rebuttal. The Assistant

United States Attorney stated in her closing that, “[y]ou heard the defendant say that




10 years. . . . He was supposed to report to his probation officer in Rhode Island 10 years
ago and didn’t. He ran. . . . This is a guy that has been on the run for 10 years.” (J.A. 47,
49).
   10
      The notation after the definition explains, “‘In the technical sense an ‘escape’ is an
unauthorized departure from legal custody; in a loose sense the word is used to indicate
either such an unlawful departure or an avoidance of capture. And while the word is
regularly used by the layman in the broader sense it usually is limited to the narrower
meaning when used in the law, -- although this is not always so.’” Black’s Law
Dictionary (8th ed. 2004) (quoting Rollin M. Perkins & Ronald N. Boyce, Criminal Law
559 (3d ed. 1982)).
                                             12
Deputy Leo tackled him . . . then . . . began to beat him, punch him, punch him in the

face. . . . then Deputy Leo picked him up and threw him into the wall . . . I think the word

the defendant used was ‘flung’– flung him into the wall.” (J.A. 293-94). On rebuttal, the

Assistant United States Attorney said, “did not the defendant, when asked, say that he

was tackled by Deputy Leo, he was beaten on the floor, then he was flung, using the

defendant’s words, into the wall[?]” (J.A. 312).

        Lora-Pena states that he testified that he was beaten after he was flung into the

wall.11 However, his testimony is not entirely clear as to the order of events. He testified

on direct:

        Q: And what happened?

        A: [Marshal Leo] tackled me.

        Q: Okay. And where did he tackle you?

        A: Right in the hallway. In the hallway, next to just like the closet
        there. When he tackled me, he put me to the wall. He started hitting me
        for no reason. . . .

        Q: All right. Slow down. Did you see the hole in the wall in the
        pictures?

        A: Yes.

        Q: How did that happen?



   11
     The sequence of events is important because the Assistant United States Attorney
argued that Lora-Pena’s testimony about the beating he received should not be believed
because there was no blood on the wall. Lora-Pena attempts to explain that there was no
blood because he was beaten after being thrown into the wall.
                                             13
      A: When he tackled me. When he tackled me, when he put me into the
      wall, he punched me and kept punching me.

(J.A. 235-36). On cross-examination Lora-Pena testified, however:

      Q: And you testified that while he was punching and kicking you, he
      then threw you into a wall; is that correct?

      A: Yes.

      Q: That is Deputy U.S. Marshal Jack Leo; right?

      A: Yes.

                                    ...

      Q: So when he initially tackled you, he is punching you, he is causing
      injury to your face is what you are testifying and telling the jury;
      correct?

      A: Correct.

      Q: That occurred before he threw you into the wall; correct?

      A: That occurred when he started hitting me.

      Q: All right. Both before and after, he threw you into the wall; is that
      correct?

      A: No. When he hit, when he tackled me, that’s when he started hitting
      me. He started hitting me. Then he threw me, fling me like a bubble
      bath, as big as he is, threw me on the floor and started hitting me.

                                     ...

      Q: Now, you testified, sir, that Deputy U.S. Marshal Jack Leo tackled
      you, was beating you on the floor, threw you into the wall, you fell
      down, he was beating you on the floor again. Is that more or less what
      happened?

      A: Correct.

                                           14
(J.A. 249-50; 253). Thus, the Assistant United States Attorney did not misstate the

evidence. Lora-Pena did testify that he was beaten before he was thrown into the wall.

The fact that other portions of his testimony might be interpreted differently does not

render the prosecution’s reliance on the more favorable testimony so prejudicial that it

affected substantial rights. See generally United States v. Werme, 939 F.2d 108, 117 (3d

Cir. 1991) (“The prosecutor is entitled to considerable latitude in summation to argue the

evidence and any reasonable inferences that can be drawn from that evidence.”).

                                            IV.

       Lora-Pena has failed to carry his burden of establishing that the asserted errors,

whether individually or collectively, amounted to plain error. Accordingly, the judgment

of conviction will be affirmed.




                                            15